                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   CASE NO. 5:16-CV-298-BO

    GARY AND ANNE CHILDRESS,                                )
    RUSSELL AND SUZANNAH HO,                                )
    MICHAEL CLIFFORD, DA YID                                )
    CAVENDER, RUSTY DA VIS ,                                )
    CHRISTOPHER DERINGER, CHRISTTNA                         )
    DUNCAN, ROBIN HINSON, AND DA YID                        )
    ORTIZ on behalf of themselves and others                )
    similarly situated,                                     )
                                                            )
                              Plaintiffs,                   )
                                                            )
                              v.                            )
                                                            )
    JPMORGAN CHASE BANK, N.A., and                          )
    CHASE BANK USA, N.A .,                                  )
                                                            )
                              Defendants.                   )

                 ORDER PRELIMINARILY APPROVING CLASS SETTLEMENT
                    AND APPROVING FORM AND MANNER OF NOTICE

           Now before the Court is Plaintiffs ' Unopposed Motion for Preliminary Approval of Class

Settlement. The Court has considered the Parties' papers, relevant legal authority, and the record

in this case, and the Court hereby GRANTS the Motion for Preliminary Approval.

           WHEREAS, Plaintiffs and Class Representatives Gary Childress, Russell Ho, Michael

Clifford, Dav id Cavender, Rusty Davis, Christopher Deri nger, Christina Duncan, Robin Hinson,

and David Ortiz (collectively "Plaintiffs" or "Class Representatives") 1, on behalf of themselves

and on behalf of the class certified by the Court on July 2, 2019, and Defendants JPMorgan Chase

Bank, N.A. and Chase Bank USA, N.A. ("Chase" or "Defendants"), have agreed, subject to Court




1
    Plaintiffs Anne Childress and Suzannah Ho were not appointed as Class Representatives but joined in the Motion .




            Case 5:16-cv-00298-BO Document 349 Filed 06/17/20 Page 1 of 8
approval, to settle the above-captioned litigation upon the terms set forth in the June   11, 2020
Settlement Agreement (" Settlement Agreement");

        WHEREAS, this Court has reviewed and considered the Settlement Agreement entered

into among the Parties, as well as all exhibits thereto, the record in this case, the briefs and

arguments of counsel, and supporting exhibits;

        WHEREAS , Plaintiffs have moved for an order granting preliminary approval of the

Settlement;

        WHEREAS, this Court preliminarily finds that the Settlement meets all the requirements

of Rule 23(e) of the Federal Rules of Civil Procedure;

        WHEREAS, all defined terms contained herein shall have the same meanings as set forth

in the Settlement Agreement;

NOW, THEREFORE, IT IS HEREBY ORDERED:

        1.        This Court has jurisdiction over the subject matter of this lawsuit and over the

settling Parties.

        2.        The Court does hereby preliminarily approve the Settlement Agreement, subject to

further consideration at the Final Approval Hearing described below and directs the Parties to

perform and satisfy the terms and conditions of the Settlement Agreement that are hereby

triggered.

        3.        A Final Approval Hearing shall be held before this Court on Thurs., October 1,

2020,        at      2 : OO     m.1p.m.,       at    the     Federal     Courthouse        located

at   Raleigh, NC                   , to determine whether the proposed Settlement on the terms

and conditions provided for in the Settlement Agreement is fair, reasonable, and adequate

to the Class Members and should be




                                    -2-
         Case 5:16-cv-00298-BO Document 349 Filed 06/17/20 Page 2 of 8
approved by the Court; whether final judgment should be entered ; the amount of fees , costs, and

expenses that should be awarded to Class Counsel ; and the amount of any incentive awards to be

awarded to the Class Representatives. Attendance at the Final Approval Hearing is not mandatory

and Class Members need not appear or take any other action to indicate their approval of the

Settlement Agreement. The Court may change the day of the Final Approval Hearing without

further notice to the Class. Counsel may appear telephonically or via video due to the COVID-19

pandemic.

       4.      The Court approves, as to form and content, the Class Notices attached as Exhibits

E and F to the Settlement Agreement. The Court further finds that the proposed Notice Program,

including all forms of the proposed Class Notices, substantially meets the requirements of Rule 23

and due process, is the best notice practicable under the circumstances, and shall constitute due

process and sufficient notice to all persons entitled thereto.

       5.      The Court confirms and appoints Rust Consulting as the Administrator to

administer the terms of the Settlement Agreement and to notify and pay the Class Members. The

Administrator shall commence all aspects of the approved Notice Program, including direct notice

mailing and dedicated website, as more fully set forth in the Declaration Regarding Dissemination

of Class Notice, in accordance w ith the schedule set forth below.

       6.      No later than thirty (30) days from the entry of this Order, the A9ministrator shall

cause the full versions of the Settlement Agreement and the Preliminary Approval Order to be

published on a public website, located at www.chasebankclassaction.com. This website shall

remain operational until at least ninety (90) calendar days after the Effective Date.

       7.      No later than thirty (30) days from the entry of this Order, the Administrator shall

have completed the Notice Program to the Class by mailing and/or emailing the Class Notices,




                                                 -3-
         Case 5:16-cv-00298-BO Document 349 Filed 06/17/20 Page 3 of 8
substantially in the form as Exhibit E to the Settlement Agreement, to all members of the Class

whose addresses can be identified with reasonable effort ("Notice Deadline"). The Settlement

Administrator will use the list of names and addresses of all members of the Class provided by

Chase in electronic form .

       8.      The Court approves, as to form and content, the Distribution Plan, attached as

Exhibit A to the Settlement Agreement.

       9.      All reasonable expenses incurred in identifying and notifying members of the Class,

as well as administering and distributing the settlement funds, shall be paid for as set forth in the

Settlement Agreement.

       10.     Counsel shall file their motion for attorney fees, costs, and incentive awards, and

all supporting documentation and papers, no later than twenty-one (21) days after the Notice

Deadline.

       11.     Any person who desires to request exclusion from the Settlement shall do so by

mailing their exclusion request to the address provided in the notice so they are received by the

Settlement Administrator or postmarked no later than forty-five (45) days after the Notice

Deadline. All persons who submit valid and timely requests for exclusion shall have no rights

under the Settlement Agreement, shall not share in the distribution of the settlement funds , and

shall not be bound by the final judgment entered in the litigation. No later than fourteen (14) days

prior to the Final Approval Hearing, the Administrator shall file a report of the number of Class

Opt-Outs with the Court.

       12.     Any Class Member may enter an appearance in the litigation, at his or her own

expense, individually or through counsel of his or her own choice.




                                                -4-
         Case 5:16-cv-00298-BO Document 349 Filed 06/17/20 Page 4 of 8
       13.        Any member of the Class who has not requested exclusion may object to the

fairness, reasonableness, or adequacy of the Settlement Agreement. All written objections and

supporting papers must (a) clearly identify the case name and number, Childress v. JP Morgan

Chase Bank, N.A. , et al. , No. 5:16-cv-298-BO, (b) be submitted to the Court by mailing them to

the Clerk, United States District Court for the Eastern District of North Carolina, located at P.O .

Box 25670, Raleigh, North Carolina 27611 , and (c) be filed or postmarked no later than forty-five

(45) days after the Notice Deadline.

       14.        For an objection to be considered, the objection must set forth:

             a. The name of the Action (Childress v. JPMorgan Chase & Co., No. 5:16-cv-00298

                  (E.D.N .C.));

             b. The objector' s full name, address, and phone number;

             c. An explanation of the basis upon which the objector claims to be a Class Member;

             d. All grounds for the objection, accompanied by any legal support for the objection;

             e. The identity of all counsel who represent the objector in this matter, including any

                  former or current counsel who may be entitled to compensation for any reason

                  related to the objection;

             f.   Whether the objector intends to appear at the Final Approval Hearing and, if so, the

                  identity of all counsel representing the objector who will appear at the Final

                  Approval Hearing. Any counsel who will appear at the Final Approval Hearing

                  must contemporaneously enter a written Notice of Appearance of Counsel with the

                  Clerk of the Court;

             g. A list of all other class action settlements to which the objector or their counsel

                  filed an objection;




                                   -5-
        Case 5:16-cv-00298-BO Document 349 Filed 06/17/20 Page 5 of 8
              h. A list of any persons who will be called to testify at the Final Approval Hearing in

                   support of the objection; and

              1.   The objector' s signature (an attorney's signature is not sufficient).


        15.        All non-settlement-related proceedings m this action are stayed pending final

approval of the proposed Settlement.

        16.        Class Counsel shall file their motion for final approval of the Settlement, and all

supporting documentation and papers, no later than seven (7) days before the Final Approval

Hearing.

        17.        No later than fourteen (14) days before the Final Approval Hearing, Class Counsel

shall file with the Court a declaration from a representative of the Administrator confirming that

the plan for disseminating the notice has been accomplished in accordance with the Settlement

Agreement and Distribution Plan approved and adopted here ("Notice Declaration").

        18.        Class Counsel shall file their responses to any objections to the Settlement

Agreement, or to the application for attorneys' fees, reimbursement of costs and expenses, and

class representative incentive awards, no later than seven (7) days before the Final Approval

Hearing.

       19.         If for any reason the Settlement Agreement is not finally approved by the Court,

each Party's rights to litigate will be restored to the same extent as if the Settlement Agreement

had never been entered into.

       20.         Neither the Settlement Agreement, nor any of its terms or provisions, nor any of

the negotiations or proceedings connected w ith it, shall be construed as an admission or concession




                                                    -6-
           Case 5:16-cv-00298-BO Document 349 Filed 06/17/20 Page 6 of 8
by Plaintiffs or Defendants of the truth or falsity of any of the allegations in this lawsuit, or of any

liability, fault, or wrongdoing of any kind.

         21.      All members of the Class are temporarily barred and enjoined from instituting or

continuing the prosecution of any action asserting the claims released in the proposed Settlement,

until the Court enters final judgment with respect to the fairness, reasonableness, and adequacy of

the Settlement.

         22.      All Class Members shall be bound by all determinations and orders in this lawsuit

concerning the Settlement, whether favorable or unfavorable to the Class Members.

         23.      The Court adopts the schedules and deadlines contained in the proposed Settlement

Agreement, including the following:


 Event                                         Date

 Preliminary Approval                          Date of entry of this Order (see below)
 Deadline for Chase to transfer amount
                                               7 calendar days after Preliminary Approval
 of estimated administrative costs
 Deadline for establishing dedicated
                                               30 calendar days after Preliminary Approval
 settlement website
 Notice Deadline (Date by which the            30   calendar   days   after   Preliminary   Approval
 Administrator must complete the
 Notice Program)

 Deadline for filing motion for                21 calendar days after the Notice Deadline (51
 attorneys' fees, costs, expenses, and         calendar days after Preliminary Approval}
 service awards

 Deadline to opt out of the Settlement          45 calendar days after the Notice Deadline (75
                                               calendar days after Preliminary Approval)

 Deadline to file objections to the            45 calendar days after the Notice Deadline (75
 Settlement                                    calendar days after Preliminary Approval)
Deadline for Settlement Administrator
                                               14 calendar days before Final Approval Hearing
to file report of number of Class Opt-




                                     -7-
          Case 5:16-cv-00298-BO Document 349 Filed 06/17/20 Page 7 of 8
 Outs and Notice Declaration with the
 Court



 Last day to respond to any objections to   7 calendar days before Final Approval Hearing
 the Settlement Agreement
 Deadline for Class Counsel to file
                                            7 calendar days before Final Approval Hearing
 motion for Final Approval

 Final Approval Hearing                     Thurs., October 1          2020 at 2 :00    a:~./p.m.
                                                                   '       '    --




       24.     The Court reserves the right to adjourn, continue, or otherwise change the date of

the Final Approval Hearing without further notice to the Class Members, and retains jurisdiction

to consider all further applications arising out of or connected with the proposed Settlement

Agreement. The Class Members are advised to confirm the date of the Final Approval Hearing as

set forth in the Class Notices. The Court may approve the Settlement Agreement, with such

modifications as may be agreed to by the Parties, if appropriate, without further notice to the Class

Members.



Date: June 17, 2020
                                             ---
                                            7L~ 1J¥
                                              Chief United States District Judge




                                   -8-
        Case 5:16-cv-00298-BO Document 349 Filed 06/17/20 Page 8 of 8
